Earl Warren: Number 759, Ernesto Miranda, Petitioner, versus Arizona. We'll wait just a few moments until they get seated. Mr. Flynn, you may proceed now.
John J. Flynn: Mr. Chief Justice, may it please the court. This case concerned itself with the conviction of a defendant of two crimes of rape and kidnapping, the sentences on each count of 20 to 30 years to run concurrently. I should point out to the court in an effort to avoid possible confusion, that the defendant was convicted in a companion case of the crime of robbery in a completely separate and independent act. However, the Supreme Court of the State of Arizona treated that conviction as a companion case in a companion decision, and portions of that record have been appended to the record in this case as it bears on the issue before the Court. Now the issue before the Court is the admission in evidence of the defendant's confession under the facts and circumstances of this case over the specific objections of his trial counsel that it had been given in the absence of counsel. The trial court in June of 1963, prior to this Court's decision in Escobedo, allowed the confession into evidence. The Supreme Court of the State of Arizona in April of 1965, after this Court's decision in Escobedo, affirmed the conviction and the admission of the confession in evidence. This Court has granted us review. The facts in the case indicate that the defendant was a 23-year-old, Spanish-American extraction, that on the morning of March 13, 1963, he was arrested at his home, taken down to the police station by two officers named Young and Cooley. That at the police station, he was immediately placed in a line-up, he was there identified by the prosecutrix in this case and later identified by the prosecutrix in the robbery case. Immediately after the interrogations, he was taken into the police confessional at approximately 11:30 a.m. and by 1:30 they had obtained from him an oral confession.
William J. Brennan, Jr.: Well, what's a “police confessional”?
John J. Flynn: The interrogation room, described in the transcript as Interrogation Room No. 2, if Your Honor please. He had denied his guilt, according to the officers, at the commencement of the interrogation, by 1:30 he had confessed. I believe that the record indicates that in no time during the interrogation, and prior to his confession, his oral confession, was he advised either of his rights to remain silent, or his right to counsel, or of his right to consult with counsel, nor indeed, was such the practice in Arizona at that time as admitted by the officers in their testimony. The defendant was then asked to sign a confession to which he agreed. The form handed to him to write on contained a typed statement as follows which precedes his handwritten confession - “I, Ernesto A. Miranda, do hereby swear that I make this statement voluntarily and of my own free will, with no threats, coercion, or promises of immunity, and with full knowledge of my legal rights, understanding any statement I make may be used against me.” This statement was read to him by the officers, and he confessed in his own handwriting. Throughout the interrogation, the defendant did not request counsel at any time. In due course, the trial court appointed counsel to defend him in both cases and the defense counsel requested a psychiatric examination, which has been made a court the -- and the medical report has been made a portion of the transcript of the record in this case as it enlightens us to a portion or some of the factual information surrounding the defendant.
Abe Fortas: Mr. Flynn, I'm sorry to interrupt you but you said that he was not -- that Miranda was not told that he might remain silent. Did you say that?
John J. Flynn: That is correct --
Abe Fortas: Is there a dispute --
John J. Flynn: -- Your Honor.
Abe Fortas: -- as to that?
John J. Flynn: Yes, there is, Your Honor, and I believe it arises as a result of the appendix in the robbery conviction. In this respect, I would answer Your Honor's question by referring to page 51 of the petitioner's brief, to the appendix -- or excuse me, page 52. At the top in which the question was asked by Mr. Moore, the trial counsel - “Did you state to the defendant at any time before he made the statement you are about to answer to, that anything he said would be held against him?” Answer,‘‘No, sir.” Question, “You didn't warn him of that?” Answer, “No, sir.” Question, “Did you warn him of his rights to an attorney?” Mr. Moore, “We object, not voluntarily given.” Mr. Turoff, “I don't believe that is necessary.” The Court, “Overruled.” On page 53, the succeeding page, a portion of the same record indicates further cross-exam -- further examination concerning this conversation, “Had you offered” -- I am starting approximately one-third down the page, “Had you offered the defendant any immunity?” “In your presence, had Officer Cooley done any of these acts?” Answer,“No, sir.” Question, “About what time did this conversation take place, Officer?” Answer,“Approximately 1:30.” “Shortly after Mrs. McDaniels made her first statement, is that correct?” Answer, “Yes, sir.” “Can you tell us now, Officer, regarding the charge of robbery, what was said to the defendant and what the defendant answered in your presence?” Answer, “I asked Mr. Miranda if he recognized --” and there the question terminates.
Abe Fortas: Well, I --
John J. Flynn: I submit --
Abe Fortas: I was referring to page 4 of your brief upon which you said that Officer Young believes that Miranda was told that he need not answer those questions.
John J. Flynn: I was about to continue, if Your Honor please, to page 54, at which we find the question, “You never warned him he was entitled to an attorney or anything he said would be held against him, did you? Answer, “We told him anything he said would be used against him, he wasn't required by law to tell us anything.” And consequently, this would answer Your Honor's question, except bearing in mind that the record clearly reveals that from the lineup and the identification to the interrogation room, the officers established the time as 11:30, and that the confession was completed and signed at 1:30. Reading the testimony of the robbery conviction, it is apparent to me that the officers, when they recite or answered on page 54 of the transcript that he had been advised of his rights, were again relating to this formal typed heading, which would be at 1:30, at the time he signed a confession, that hence, there really is no conflict in the record as to when he was advised of his rights. The further history relating to this defendant found in the psychiatric examination would indicate that he had an Eighth Grade education. And its found by the Supreme Court that he had a prior criminal record and that he was mentally abnormal. He was found, however, to be competent to stand trial and legally sane at the time of the commission of the alleged acts. Now, the critical aspect of the defendant's case -- confession, I think, is eminently demonstrated when during the trial the prosecutrix was asked the question concerning penetration, in which she first responded that she was -- that she thought it was by finger, under questioning by the prosecuting attorney. Immediately thereafter, she expressed uncertainty as to the manner or method of penetration and after some prompting, responded to the prosecuting attorney that it had been in fact, by the male organ. On cross-examination, she again expressed the uncertainty in relation to this penetration which of course is the essential element of the crime of first-degree rape in the State of Arizona, when she did -- responded to his question that she simply was unsure whether it had been by finger or by penis. Now of course, the defendant's confession neatly corrects this “reasonable doubt” that otherwise would have been engendered, when in precise terminology he wrote, “Asked her to lie down, and she did. Could not get penis into vagina, got about one-half (half-written) inch in.” The only thing missing or the only thing that the officers failed to supply in words to this defendant at the time he wrote this confession was in violation of Section 13-611, Arizona Revised Statutes. Then of course, they would have had the classic confession of conviction because they could have argued that the man even knew the statutory provisions relating to rape. The state as I read their response, takes no issue with the statement of facts as I've outlined them to this Court, except to say that we overstate his mental condition and minimize his educational background. And also the concern that is expressed by Mr. Justice Fortas concerning at what stage of the proceeding he may have been advised of his right to remain silent. Now, the petitioner's position on the issue is simply this, the Arizona Supreme Court, we feel, has imprisoned this Court's decision in Escobedo on its facts. And by its decision is refusing to apply the principles of that case and for all practical purposes has emasculated certainly every court desiring to admit a confession can find distinguishing factors in Escobedo from the fact situation before it. I would like to very briefly quote from the transcript of the record which contains the Arizona decision at page 87. "It will be noted that the Court in the Escobedo case set forth the circumstances under which a statement would be held admissible, namely, one, the general inquiry into an unsolved crime must have begun to focus on a particular suspect. Two, the suspect must have been taken into police custody. Three, the police in its interrogation must have elicited an incriminating statement. Four, the suspect must have requested and been denied an opportunity to consult with his lawyer. Five, the police must not have effectively warned the suspect of his constitutional rights to remain silent. When all of these five factors occur, then the Escobedo case is a controlling precedent.” Now, the Arizona Supreme Court having built or having indicated its clear intention to imprison the Escobedo decision set about to do precisely that. First, as to the focusing question, it indicated that this crime had occurred at night. And consequently, despite the positive identification of the defendant by two witnesses, which the state urged were entirely fair lineups, the Supreme Court of Arizona indicated that even then perhaps under these facts, attention had not focused upon this defendant. I think this is sheer sophistry and would clearly indicate the obvious intent of the Arizona Supreme Court to confine Escobedo and to distinguish it whenever possible. Next, the court found that the defendant was advised of his rights in the reading of the typed portion immediately preceding its transcript. They permitted that document to lift itself by its own bootstraps so to speak, and to indicate that here was a man who was knowledgeable concerning his legal rights, despite the facts and circumstances of his background and his education. And they further found that he was knowledgeable because he had a prior criminal record, though in the decision he indicated this would be knowledge of his rights in court and certainly not his rights at the time of the interrogation. I think the numerous briefs filed in this case indicating the substantial split in the decisions throughout the various states, the Circuits and the Federal District Courts, indicate the interpretation that has been placed upon Escobedo. On the one hand, we have the California decision in Dorado. We have the Third Circuit's decision in Russo, which would indicate that principle and logic are being applied to the decision. And in the words of Mr. Justice Goldberg, that when the process shifts from the investigation to one of accusation, and when the purpose is to elicit a confession from the defendant, then the adversary process comes into being. On the other hand, the other cases that would distinguish this have found and give rise to what I submit is not really confusion by merely straining against the principles and logic in that decision.
Potter Stewart: What do you think is the result of the adversary process coming into being when this focusing takes place? What follows from that? Is there then a -- what -- a right to what, a lawyer?
John J. Flynn: I think that the man at that time has the right to exercise, if he knows, and under the present state of the law in Arizona, if he is rich enough, and if he's educated enough to assert his Fifth Amendment right and if he recognizes that he has a Fifth Amendment right to request counsel. I simply say that at that stage of the proceeding, under the facts and circumstances in Miranda of a man of limited education, of a man who certainly is mentally abnormal, who is certainly an indigent, that when that adversary process came into being that the police, at the very least, had an obligation to extend to this man not only the -- his clear Fifth Amendment right, but to accord to him the right of counsel.
Potter Stewart: Oh, I suppose, if you really mean what you say or what you gather from what the Escobe -- from what the Escobedo opinion says, the adversary process starts at that point and every single protection of the Constitution then comes into being, does it not? The right to -- you have to bring a jury in there, I suppose?
John J. Flynn: No, Your Honor, I wouldn't bring a jury in. I simply would extend to the man those constitutional rights which the police would at that time taken away from him, simply his Fifth Amendment --
Potter Stewart: Well, without taking the question. My question is, what are those rights when this focusing begins? Are these all the panoply of rights guaranteed to a defendant in a criminal trial?
John J. Flynn: I think that the first right is the Fifth Amendment right, not to incriminate oneself, the right to know that you have that right and that of the right to consult with counsel, at the very least, in order that you can exercise the right, Your Honor.
Potter Stewart: Well, I don't fully understand your answer, but -- because if the adversary process then begins, then what you have is the equivalent of a trial, do you not? And then I suppose you have a right to a judge and a jury and everything else that goes with a trial right then and there. And if you have something less than that, then you'd -- then this is not an adversary proceeding, then you don't mean what you're saying.
John J. Flynn: I think what I say with -- what I am interpreting “adversary proceeding” to mean that at that time, a person who is poorly educated, who in essence is mentally abnormal, who is an indigent to -- if he is in adversary proceeding, at the very least, he is entitled, at that stage of the proceeding, to be represented by counsel and to be advised by counsel of his rights under the Fifth Amendment of the Constitution or he has no such right.
Potter Stewart: Well, again I don't mean to quibble, and I apologize, but I think it's first important to define what those rights are, what his rights under the constitution are at that point. He can't be advised of his rights unless somebody knows what those rights are.
John J. Flynn: Precisely my -- my point. And the only person that can adequately advise a person like Ernest Miranda is a lawyer.
Potter Stewart: And what --
John J. Flynn: That's -- I think --
Potter Stewart: What would a lawyer advise him that his rights then were?
John J. Flynn: That he had a right not to incriminate himself, that he had the right not to make any statement, that he had a right to be free from further questioning by the police department, that he had the right, at the ultimate time, to be represented adequately by counsel in court, that if he was too indigent and poor to employ counsel, that the state would furnish him counsel.
Potter Stewart: And what is it that confers the right to a lawyer's advice at that point and not -- and not on an earlier point?
John J. Flynn: The adversary proceeding.
Potter Stewart: The Sixth Amendment?
John J. Flynn: No. The attempt to erode, or to take away from him, the Fifth Amendment right which already existed and that was the right not to incriminate himself to be convicted out of his own mouth.
Potter Stewart: Well, didn't he have that right earlier?
John J. Flynn: If he knew about it.
Potter Stewart: Before this became a so-called “adversary proceeding” to be?
John J. Flynn: Yes, Your Honor, if he knew about it --
Potter Stewart: And why does he --
John J. Flynn: -- he was aware of it, if he was knowledgeable.
Potter Stewart: Then didn't he have the right to a lawyer's advice earlier than then?
John J. Flynn: If he could afford it, yes. He was intelligent enough and strong enough to stand up against police interrogation and request it, yes.
Potter Stewart: What I'm getting at is, I don't understand the magic in this phrase of “focusing” that all of a sudden it becomes an adversary proceeding. And then I suppose if you literally mean that it becomes an adversary proceeding then you're entitled to all the rights that the defendant is given under our Constitution at a criminal trial. And if you mean less than that, then it -- then you don't really mean, its now become the equivalent of a trial.
John J. Flynn: Well, I simply mean that when it becomes an adversary proceeding, at the very least, a person in Ernest Miranda's position needs the benefit of counsel, and unless he is afforded that right to counsel he simply has, in essence, no Fifth or Sixth Amendment right, and there is no due process of law being afforded to a man in Ernest Miranda's position.
Abe Fortas: Well, is it possible that prior to this so-called “focusing” or let's say prior to arrest knowing that those don't mean the same thing, that a citizen has an obligation to cooperate with the state, give the state information that he may have relevant to the crime, that upon arrest or upon this “focusing” that the state and the individual then assume the position of adversaries and there is at the very least, a change in that relationship between the individual and the state and therefore in their mutual rights and responsibilities? I don't know whether that's what my Brother Stewart is getting at and perhaps it is unfair to discuss this through you. But if you have a comment on it, I'd like to hear it.
John J. Flynn: Well, I -- I think that the only comment that I could make is that, without getting ourselves into the area of precisely when “focusing” begins, that I must in this instance limit it to the fact situation and the circumstances of Ernesto Miranda, because for every practical purpose, after the two-hour interrogation, the mere formality of supplying counsel to Ernest Miranda at the time of trial, in what I would submit would really be nothing more than a mockery of the assertion of his Sixth Amendment rights to be represented in court, to go through the formality of a trial and conviction takes place. Well, this simply is not a matter of the record. It is in the robbery trial, and I think it so illustrates the position of what occurs in the case of persons who have confessed as Ernest Miranda. The question was asked in the robbery trial which preceded the rape trial by one day of Mr. Moore. The court, "Are you ready to go to trial?” Mr. Moore, “I have been ready. I haven't anything to do but for my men and sit down and listen.”
Hugo L. Black: May I ask you one question, Mr. Flynn, about the Fifth Amendment? Let's forget it that if an amendment could provide that there's no person shall be compelled to be a witness against himself, disassociated entirely from the right to counsel. You've said several times, seemed to indicate that in determining whether or not a witness -- witness or a person could be compelled to commit himself might depend to some extent on his literacy or illiteracy, his wealth or his lack of wealth, his standing or his lack of standing. Why does that have anything to do with it? Why does the Amendment not compelled -- not protect the rich as well as the poor, the literate as well as the illiterate?
John J. Flynn: Well, I'd say that it certainly and most assuredly, does protect them.
Hugo L. Black: What is that?
John J. Flynn: That in the state of the law today as pronounced by the Arizona Supreme Court, under those guiding principles, it certainly does protect the rich, the educated, and the strong, those rich enough to hire counsel, those who are educated enough to know what their rights are and those who are strong enough to withstand police interrogation and assert those rights.
Hugo L. Black: Well, I'm not --
John J. Flynn: It does not afford protection.
Hugo L. Black: I'm asking you only about the Fifth Amendment's provision, "No person shall be compelled to be a witness against himself." Does that protect every person or just some persons? I'm not talking about impractical effect. I'm talking about what the Amendment is supposed to do.
John J. Flynn: It protects all persons from incriminating or convicting themselves (Voice Overlap) --
Hugo L. Black: Would literacy or illiteracy have anything to do with it if they compelled him to testify, whatever that -- whatever comes within the scope of that?
John J. Flynn: At the interrogation stage, if he is simply is too ignorant to know that he has the Fifth Amendment right, then, certainly literacy has something to do with it, Your Honor. If the man at the time of the interrogation has never heard of the Fifth Amendment, knows nothing about its concept or its scope, knows nothing of his right, then certainly his literacy --
Hugo L. Black: He'd have more rights, because of that? I don't understand. The Fifth Amendment right alone, not to be compelled to be a witness against himself, --
John J. Flynn: Well --
Hugo L. Black: -- who does that cover?
John J. Flynn: Perhaps I have simply not expressed myself --
Hugo L. Black: Does that cover everybody?
John J. Flynn: Covers everybody, Your Honor.
Hugo L. Black: Well, that's what I was asking.
John J. Flynn: Clearly in practical application, in view of the interrogation and the facts and circumstances of Miranda, it simply had no application because of the facts and circumstances in that particular case and that's what I'm attempting to express to the Court. Now the Arizona Supreme Court went on to -- in essence we submit, turn its decision primarily on the failure of the defendant in this case to request counsel, which is the only really distinguishing factor that they could find.
Potter Stewart: Is there any claim in this case that this confession was compelled, was involuntary?
John J. Flynn: No, Your Honor.
Potter Stewart: None at all?
John J. Flynn: None at all.
Byron R. White: Do you mean --
John J. Flynn: So the question --
Byron R. White: Do you mean if the -- that there's no question that he was not compelled to give evidence against himself?
John J. Flynn: We have -- not raised no question that he was compelled to give this statement --
Byron R. White: So there is no --
John J. Flynn: -- in the sense that anyone forced him to do it by coercion, by threats, by promises, or compulsion of that kind.
Byron R. White: “Of that kind”? Was he -- was it voluntary or wasn't it?
John J. Flynn: Well, voluntary in the sense that the man at a time without knowledge of his rights --
Byron R. White: Do you claim this Fifth Amendment rights were violated?
John J. Flynn: I would say that his Fifth Amendment right was violated to the extent --
Byron R. White: So, he was compelled to do it?
John J. Flynn: Because he was compelled to do it?
Byron R. White: That's what the Amendment says.
John J. Flynn: Yes, to the extent that he was, number one, too poor to exercise it. Number --
Byron R. White: Well, whatever the Fifth --
John J. Flynn: -- two, mentally abnormal.
Byron R. White: Whatever the Fifth said, you say he was compelled to do it?
John J. Flynn: I say it was taken from him at a point in time when he absolutely should have been --
Byron R. White: Well, I know but I'm not --
John J. Flynn: -- afforded the Sixth Amendment (Voice Overlap) --
Byron R. White: I'm not talking about violating the Amendment, namely the term, this provision that he was -- to violate the Amendment is -- the Fifth Amendment right, he has to be compelled to do it, doesn't he?
John J. Flynn: In the sense that Your Honor is presenting to me the word “compelled,” you're correct.
Hugo L. Black: Do you know --
Byron R. White: Well, I was talking what the Constitution says.
Hugo L. Black: He doesn't have to have a gun pointed at his head, does he?
Byron R. White: Of course he does. So he was compelled to do it, wasn't he, according to your claim?
John J. Flynn: Not by gunpoint as Mr. Justice Black has indicated.
Byron R. White: I know but --
John J. Flynn: He was called upon to surrender a right that he didn't fully realized and appreciate that he had.
Byron R. White: But in all the circumstances --
John J. Flynn: It was taken from him.
Byron R. White: -- I'm just trying to find out if he claimed his Fifth Amendment rights were being violated. And if they were, he must be compelled -- you say, compelled to do it under all the circumstances.
John J. Flynn: I would say that as a result of lack of knowledge of -- or for lack of a better term failure to advise, the denial of the right to counsel, staged in a proceeding when he most certainly need it -- needed it that this could in and of itself and certainly in most police interrogations --
Hugo L. Black: Why wouldn't you add to that effect --
John J. Flynn: -- constitute compulsion.
Hugo L. Black: -- if the state had him in its control and custody? Why would that not tend to show some kind of coercion or compulsion?
John J. Flynn: The whole process of a person having been raised, I would assume, to tell the truth and to respect authority.
Hugo L. Black: Was he allowed to get away from there at will?
John J. Flynn: No, Your Honor. He was in confinement and under arrest.
Hugo L. Black: The state had moved against him by taking him and to question him, did it not?
John J. Flynn: That is correct.
Earl Warren: I suppose -- I suppose Mr. Flynn, you would say that if the police had said to this young man, “Now, you're a nice young man and we don't want to hurt you and so forth. We're your friends and if you'll just tell us how you committed this crime, we'll let you go home and we won't prosecute you,” that that would be a violation of the Fifth Amendment and that technically speaking would not be “compelling” him to do it. It would be an inducement, wouldn't it?
John J. Flynn: That is correct.
Earl Warren: That would -- I suppose you would argue that that is still within the Fifth Amendment, wouldn't you?
John J. Flynn: It is an abdication of the Fifth Amendment rights --
Earl Warren: Yes.
John J. Flynn: -- simply because of --
Earl Warren: That's what I mean.
John J. Flynn: -- the total circumstances existing at the time, the arrest, the custody, the lack of knowledge, the status of the individual.
Earl Warren: In fact, we have held that cases of that kind that confessions are bad, haven't we? Where they said, “It would be better for you if you do, we'll let you go” so forth?
John J. Flynn: That of course is an implied promise of --
Earl Warren: Yes.
John J. Flynn: -- some help or immunity of some kind.
Earl Warren: That isn't strictly --
John J. Flynn: That certainly --
Earl Warren: -- compulsion (Voice Overlap).
John J. Flynn: -- is not compulsion.
Earl Warren: We've been talking about it.
John J. Flynn: In the sense, the word as Mr. Justice White has implied it.
Hugo L. Black: As I recall, in those cases I agree with the Chief Justice, as I recall, in those cases that was put on the Fifth -- under the Fifth Amendment, and the words of the Fifth Amendment was referred to in the early case by Chief Justice White, I believe it was, the fact that inducement is a compulsion and was brought in that category, therefore it violated the Amendment against being compelled to give evidence against yourself.
John J. Flynn: I'm sure Mr. Justice Black (Inaudible) far better than --
Hugo L. Black: So it's a question of what “compel” -- what “compel” means. But does not depend, I suppose, I haven't seen it in any of the cases, on the wealth, on the standing, or the status of the person, so far as the right is concerned.
John J. Flynn: Yes, I think perhaps that was a bad choice of words in context, if Your Honor please, at the time I state them. I would like to state that in conclusion, that the Constitution of the State of Arizona, for example has, since statehood, provided to the citizens of our state language precisely the same as the Fourth Amendment to the Federal Constitution as it pertains to searches and seizures. And yet from 1914 until this Court's decision in Mapp versus Ohio, we simply did not enjoy the Fourth Amendment rights or the scope of the Fourth Amendment rights that were enjoyed by most of the other citizens of the other states of this Union, and those persons who were under federal control. In response to the amicus from New York and for the amicus for the National Association of Defense Attorneys that would ask this Court to go slowly and to give the opportunity to the states, to the legislature, to the courts, and to the Bar Association to undertake to solve this problem, I simply say that whatever the solutions may be, it would be another 46 years before the Sixth Amendment right in the scope that it was intended, I submit, by this Court in Escobedo, will reach the State of Arizona. We're one of the most modern states in relation to the adoption of the American Law Institute rules. We have a comparable rule to Rule 5. To my knowledge, there has never been a criminal prosecution for failure to arraign a man. There is no decision in Arizona that would even come close to the McNabb or Mallory Rule in Arizona. In fact, the same term that Miranda was decided, the Arizona Supreme Court indicated that despite the necessity and requirement of an immediate arraignment before the nearest and most successful magistrate that Mallory versus McNabb did not apply.
Earl Warren: Mr. Nelson.
Gary K. Nelson: Mr. Chief Justice, may it please the Court. Counsel somewhat caught up in where to begin. I think perhaps the first and most important -- to one of the most important things to say right now is concerning Mr. Flynn's last remarks. I, as a prosecutor, even of only short duration, take serious issue, strenuous -- strenuous issues I can take before this Court, in the statement that it will take another 46 years in the State of Arizona for the right to counsel to become full blown. I just simply think there is no reason for that statement to be made. If there is any reason for it to be made or any possible justification for it to be made then there is no point in going any further. One issue that might be a good starting point is concerning the description of the Arizona Court's supposed “off-the-cuff” referral to or ignoring of the Escobedo decision, or the attempt to avoid it clearly. There is no such thing in the Arizona Supreme Court opinion, and the reading of it shows that they agreed that they must follow this Court, not begrudgingly. They simply stated that it's a fact. And then in exploring the case of Escobedo, the case of Miranda, they tried to find out what happened in Miranda, what the case of Escobedo says, and apply those principles. There's no attempt to avoid, and I don't think you can read it implicitly or otherwise in the Arizona Court's opinion. Clearly they did not base it on a request. They did not say we have A, B, C, D, E and D wasn't present, therefore it's not controlling. That was not what they said. They said many courts in other jurisdictions had gone off on that particular area. They mentioned that as a factor, but they discussed hundreds of -- not hundreds, many other factors in Miranda, which differentiated it from Escobedo. To get to the facts in Miranda, I think it's very clear from the record that Mr. Miranda, as an individual defendant, does not particularly require any special rule. I certainly agree with Mr. Justice Black 100%, that the Fifth Amendment, the Sixth Amendment, every other part of our Constitution applies to everyone -- poor, rich, ignorant, intellectual, what have you. There is no possible basis for differentiation. I don't argue that. I don't think any prosecutor I've known argues it. But Miranda, I think, characteristically by the petitioner, is portrayed in this light in an attempt to make something that isn't there. Sure, he only went through the Eighth Grade, and one of the psychiatrists said that he had an emotional illness. I might say, there is another psychiatric report. It's not in the printed record, and I just discovered it in my file, but it is in the record before this Court, the record that was on appeal, and I would urge the Court to advert to that psychiatric report also. And as to the fact that Mr. Miranda could not have made the statement that he made, I just don't think there is any basis for alleging that. The fact that he uses the words, the medical words to describe the male and female sex organ rather than some four-letter vernacular words that he might have used, this doesn't condemn him of -- just because he knew those words and maybe felt in this context in writing the statement that he could use them. There is no indication in the record that the police put these words in his mouth. The fact that this particular one-half inch penetration is something that the police conjured up in his mind is just simply not supportable by the record. You read the psychiatric report and that is in the record and he said he was upset when he found out that she had not had sexual relations before. Well, she told him that. The only way he found out was because, obviously from the record, as he said, he was only able to make penetration, only a slight way, simply because of the fact that the woman's hymen had not been ruptured. This is a clear, factual as to -- that he knew why he made that statement and why it was accurate, not a fabrication of the police officers.
Abe Fortas: Mr. Nelson, on page 19 of your brief you assert that petitioner was advised of his Constitutional rights, specifically including his right to remain silent, the fact that his statement had to be voluntary, and that anything he did say could be used against him.
Gary K. Nelson: Yes, Your Honor. I wouldn't have any --
Abe Fortas: It's the only basis for that the printed legend in the confession that he signed?
Gary K. Nelson: No, I don't believe I would've put in a strong statement concerning his right to remain silent had not we agreed to stipulate to this other portion of the other record. But I believe that as long as that's in the record, I can make this statement because it's supported in the finding of the court based on the interrogation of the officers, that the testimony of the officers in the trial that is actually before this Court concerning their advice to him, and the findings of the court based on his understanding, the reading of the statement, the testimony coupled with this, I believe, then, that the court below, which clearly found that to be true, that he had been fully advised, had a proper basis for finding all of these to exist except that there is no quarrel that he was not specifically advised that he had a right to counsel.
Abe Fortas: Is it your position that the record shows that he was advised of these rights somehow, some way, in addition to the legend on his confession? That's my question.
Gary K. Nelson: Yes.
Abe Fortas: And how? Where is that?
Gary K. Nelson: I believe the police officers testified to the fact that they told him of his rights and that they also, besides telling him that perhaps -- the record is a little unclear, in both cases, as to exactly when it took place but I believe the record supports a statement that he was advised specifically by them of his rights and then he was adverted to the paragraph and perhaps even again the paragraph was read to him. But it -- the record is not really all four-square. It is not that clear.
Abe Fortas: Alright, let us assume that he was so advised and I understand you to say that the record is not clear on the point. Let us assume that he was advised of his rights. In your opinion, does it make any difference when he was advised? That is, whether he was advised at the commencement of the interrogation or in the early stage of the interrogation or whether he was advised only when he was ready to sign the confession, the written confession? Does that make --
Gary K. Nelson: Well --
Abe Fortas: -- any difference in terms of the issues before us?
Gary K. Nelson: Assuming for a moment that some warning is going to be required or should have been given or isn't, then I would think, to be of any effect it must be given before he'd made any statement. Perhaps he might've refused to sign a written confession. Certainly still, the oral statements could have been introduced against him there.
Abe Fortas: So you -- you think that the warning, if necessary, has to be given prior to the interrogation?
Gary K. Nelson: At some meaningful time, right. I would think it have to be at some time prior to the fact that after -- if they used it before, of course the warning would mean nothing. If they could introduce what they had obtained probably before they gave the warning and what afterwards --
Abe Fortas: Well now, do you believe that -- is it your submission to us that a warning is necessary before a confession in the absence of counsel, can be taken and subsequently introduced in the trial?
Gary K. Nelson: No.
Abe Fortas: What is your position on that?
Gary K. Nelson: No. My position basically is -- concerning the warning, is that each case presents a factual situation in which the court would have to determine or a court or a judge or prosecutor at some level would have to make a determination as to whether or not a defendant because of the circumstances surrounding his confession was denied a specific right, whether it be right to counsel, the right to not be compelled to testify against himself. And that the warning, or an age or literacy, the circumstances, length of the questioning, all these factors would be important. But I don't think you can pin it to one simple thing as a warning because of -- there are perhaps many situations we could think of where a warning would be completely inadequate.
Abe Fortas: Well, tell me some of the factors that would be relevant in the absence of a warning.
Gary K. Nelson: His age, his experience, his background, the type of questioning, the atmosphere of questioning, the length of questioning, time of -- the time of day, perhaps, all of these factors.
Abe Fortas: Do you think -- well, what we ought to do is to devise something like the Betts and Brady rule, special circumstances?
Gary K. Nelson: Well, I think that's what the Escobedo case indicates. In other words, I'm -- of course my opinion is biased in a -- I am -- if it is not something like that, then it's an absolute right to counsel. I don't think there can be any in-between unless some other theory. Under the way I read the decisions of this Court that its -- if it is an absolute right to counsel, the same sort of right to counsel that attaches --
Abe Fortas: Well, we're not talking about right to counsel now. We're talking about the warning. When is the warning necessary? And as I understand you, you say that if the warning is necessary, that should be held to be constitutionally necessary in the absence of counsel, then the warning has to be given at a meaningful time.
Gary K. Nelson: I would think so, certainly.
Abe Fortas: And then I proceeded to ask you to give us some benefit of your views as to whether a warning was necessary and as I understand it, you say that you have to look at the circumstances --
Gary K. Nelson: Yes.
Abe Fortas: -- of each case?
Gary K. Nelson: I would say, not absolutely.
Abe Fortas: And now I'm asking you -- and then I asked you what are the circumstances of each case? What are the relevant circumstances to look for in a particular case? And how about this particular case, is the psychiatric report to which you referred, Psychiatric Report No. 2, a material variance with the one that -- to which you're --
Gary K. Nelson: I don't think so.
Abe Fortas: -- adversary referred --
Gary K. Nelson: I'm not a psychiatrist, so I can't say. I don't -- I think both reports say in the effect that the man has an emotional illness that should be treated, that he knew what was going on, both the reports say his mental faculties, whatever they were, were sharp, acute, he had no psychotic disorders. I think, they're both -- they both say basically the same thing. I think the diagnosis in the other report was a “sociopathic personality.”
Abe Fortas: So that if the Betts against Brady test were applied in the way that this Court did apply it to -- prior to Gideon, I suppose it's quite arguable that Miranda, the petitioner here, was entitled to a warning. Would you agree to that?
Gary K. Nelson: Oh, it's arguable. I have extensively argued the facts that he wasn't of such a nature, as an individual because of his mental condition or his educational background, as to require any more than he got. He got every -- in other words, I'm saying that he got every warning except the right -- the warning, the specific warning of the right to counsel. He didn't have counsel. Counsel wasn't specifically denied to him, on the basis of a request to retain counsel. The only possible thing that happened to Mr. Miranda that -- in my light, assuming that he had the capability of understanding at all, is the fact that he did not get the specific warning of his right to counsel.
Abe Fortas: But even if we assume that he got all the other warnings, and putting aside the question of the right to counsel, assuming that the record does show that he got these warnings, its still -- is there any evidence? I have to ask you again, does the record show that he got it at what you would call a meaningful time?
Gary K. Nelson: Yes. I think the police officers -- they were never pinned down as to when -- in other words, whether at 11:30 when they went into Interrogation Room 2, they immediately warned him. This was never pinned down by either side. But they did say that he was warned. And then they went to elaborate that he was warned specifically, as I believe, as my recollection serves me correctly, in (Inaudible) -- in response to a specific question concerning the statement, they said he was -- the part of the statement was read to him again. Now, I believe that the Court could find from the record that he was warned at 11:30. If the warning is required in this particular case to protect his rights and its found, as a matter of fact, which the court below did not find, that it was not given until the written statement, and I would suppose that it wasn't given at the proper time.
Abe Fortas: Mr. Nelson, I certainly want your views and only your views, and I don't want to state anything unfairly, but I want to -- am I correct in inferring from what you have just said in answer to my questions, that the State of Arizona does agree that there are occasions when the United States Constitution requires that a warning as to the right to remain silent must be given --
Gary K. Nelson: Your Honor, I --
Abe Fortas: -- to a defend -- to a person who is in custody and it must be given at a meaningful time? Do I correctly state the position that you're presenting to us here?
Gary K. Nelson: Not completely. I don't think that the Arizona Supreme Court has worded its holdings, and I cite the course -- court, the case that followed Miranda and referred back to it concerning the point to waiver and they go on to expand on their thinking. I don't believe the Arizona Court has specifically said that warnings as such are of a constitutional dimension. The court has said that in some cases warnings may be required in a given case. And in fact, in the Goff case, which I cite as the next case in the Arizona Court's determination, they say it's important that the -- that all steps be taken at the earliest possible time when they are indicated by the fact situation to ensure that the state doesn't overreach and that the man is given every benefit of his rights under the Constitution. But I don't believe they have yet said as a constitutional dimension any specific warning at any specific situation needs be given. It's my argument concerning the factors surrounding Escobedo that if Escobedo is a completely distinct and separate determination of a Sixth Amendment right, as divorced from the Fifth Amendment right, which I think is pretty hard to do, then in order for it to be meaningful and effective, not just to the defendants but to the people of the state, of the country, it's got to announce a rule which forbids affirmative conduct on the basis of police officers or prosecutors calculated in a given situation to deny the man the implementation of his right, whether it be the right to counsel or the right against compulsory self-incrimination. As I understand it, there is no right not to incriminate himself, the right is for him not to be compelled, whether it's subtle compulsion or direct, but it is still a right not to be compelled to incriminate himself. At least this is my understanding and he doesn't have a right not to self -- not to incriminate himself. He has a right not to be compelled to incriminate himself by some means, either direct or devious. Now, I think if the extreme position is adopted that says he has to either have counsel at this stage, or intelligently waive counsel, that a serious problem in the enforcement of our criminal law will occur. First of all, let us make one thing certain. We need no empirical data as to one factor, what counsel will do if he is actually introduced. I am talking now about counsel for defendant. There -- at least among lawyers, there can be no doubt as to what counsel for the defendant is to do. He is to represent him 100%, win, lose, or draw, guilty or innocent. That's our system. Now, when counsel is introduced at interrogation, interrogation ceases immediately.
Abe Fortas: Why?
Gary K. Nelson: Well, for one reason -- first of all, let's assume and on -- and there are several different situations, but assuming counsel is immediately introduced and he knows nothing about the case. He has not talked to his defendant that he's appointed, let's say. He was appointed to an indigent, an indigent defendant who says, “I want a lawyer. I need a lawyer right now. I don't want to talk to you without a lawyer.” He's given a lawyer. He talks to the defendant. Now, first of all he stops the interrogation telling -- talk to them. I would think he -- if he is going to represent him, he cannot allow him to say anything until he finds out what his story is, what he is going to stay -- is going to -- how it is going to affect him. So the interrogation immediately would stop for that purpose. And then after he has had an opportunity to confer with his client, let's assume another thing. Let's just assume his client said, “Yes, I did it. I am guilty.” Had all the requisite intents, he makes a statement to his lawyer in confidence that he did it, and asks his lawyer what (Inaudible) -- what he should do. Well, the lawyer maybe doesn't know his past history. Maybe the lawyer would want to find out what the police have, if he can. And so maybe more time would -- in order to properly represent him, would be taken up here, time which there would be no interrogation. But let's further assume that he advised his client, “Well, I think you ought to confess. I think there's a possibility for a light sentence. You did it. They have other evidence or maybe they don't have any other evidence. Let's say they don't have any other evidence and you can confess.” And the fellow says, “Well, I don't want to confess. I don't want to go to the gas chamber if I don't have to. Is it -- is there anything else that you, as my lawyer, can do for me?” Well, what has he got to tell him? That I -- under our system, he's got to tell him, “Yes, you don't have to say anything. There's been -- and the fact that you don't say anything can't in any way hurt you, be inferred otherwise, and we can put the state to its burden of proof.” And --
Hugo L. Black: Why does our system compel his lawyer to do that?
Gary K. Nelson: Well, as I understand --
Hugo L. Black: (Inaudible) he was compelled by our system to do this.
Gary K. Nelson: Yes, I'm sure, I -- it's my understanding that he is.
Hugo L. Black: But why does he do it? Who's -- for what purpose? What's the object to that going to the part of the lawyer?
Gary K. Nelson: Because we believe that it's right and proper that the criminal defendant not be deprived of his life, liberty, or property, without due process of law.
Hugo L. Black: And something about giving testimony against himself.
Gary K. Nelson: Right. This is -- but I mean in -- this is just one issue wherein the lawyer has to guard all these rights. But I'm saying the practical effect of introducing counsel at the interrogation stage is going to stop the interrogation for any and all purposes, except what counsel decides will be in the best interest of his defendant.
Hugo L. Black: Isn't that about (Voice Overlap) --
Gary K. Nelson: Otherwise, counsel will not be doing his job.
Hugo L. Black: Isn't that about the same thing as a practical effect and object of the Amendment which says he shall not be compelled to give evidence against himself? Is there any difference between the objects there and purposes of the two? What the lawyer tells him and what the Fifth Amendment (Voice Overlap) --
Gary K. Nelson: Well, certainly that's the object of what his lawyer is telling him.
Hugo L. Black: Well, isn't that the object of the Amendment?
Gary K. Nelson: It -- well, that is the question, whether it's -- of course his -- the Fifth Amendment, he has the right never to be compelled to incriminate himself at whatever stage. And this is of course, involving a knowledgeable implementation of that right at this time, if he wants to. What I am saying is that the state does not have to at this stage, insist on that right being enforced or waived because even -- it'd be -- pre-trial police interrogation does more than just develop confessions or incriminate -- it in -- it develops incriminating statements. It develops exculpatory statements which pin a story down to a defendant very closely after the crime has been committed or very closely as after he's been taken in police custody which prevent -- or effectively make it unprofitable for him to perjure himself or change his testimony at the trial should he take the stand.
Hugo L. Black: Is there anything fantastic in the idea that the Fifth Amend -- that the protection against being compelled to testify against oneself might be read reasonably as meaning there should be no pre-trial proceedings when he was there in the possession of the state?
Gary K. Nelson: Of course I don't -- I don't -- to me, I think there is. I think there is a valid interest --
Hugo L. Black: Was a valid interest, of course, if they can convict him and more -- let's say, he didn't try to (Inaudible) try to convict him.
Gary K. Nelson: Right. But I think that -- well, and this is another argument that I think must be made. Our adversary system as such is not completely adversary even at the trial stage in a criminal prosecution because Canon Five of the Canons of Ethics of the American Bar Association which are law in Arizona by rule of court says that the duty of the prosecution is not simply to go out and convict but is to see that justice is done. I know, I've talked to many prosecutors myself in my short time, I've gotten as much satisfaction out of the cases when I -- which I was compelled to confess error in a case where a man has been deprived of his rights by due process that I've gotten satisfaction in being upheld in a tight case in a court.
Abe Fortas: You give a -- you give defendants access to the state's evidence against him in your state?
Gary K. Nelson: Mr. Flynn would tell you more about that at the trial level. I don't believe that the rule has been interpreted very broadly. I think it has been interpreted narrowly. I think he can get his own statements and perhaps he can get police officers' reports. There is a rule providing for motions, but the judges, as I understand it, have construed --
Abe Fortas: So that --
Gary K. Nelson: -- fairly narrowly.
Abe Fortas: So that it is possible to speculate, isn't it, that the state has limitations, places limitations upon its obligation to cooperate with the defendant, as witness, the denial of discovery to the defendant, discovery of the evidence that the state has against him?
Gary K. Nelson: Yes. Of course I -- I'm sure the prosecutors would go a 100% go along with the full discovery for both sides but --
Hugo L. Black: With what?
Abe Fortas: What?
Gary K. Nelson: With full -- with full discovery for both sides but this is --
Abe Fortas: Maybe the prosecutors that you know.
Gary K. Nelson: But, this would do (Inaudible) -- the defendant of course is compelled to no discovery, no ordinary discovery procedures in the scope we think of them in a civil case. So, I just say this, that they are -- I'm not sure the analogy is completely --
Abe Fortas: I only acknowledged, the point I was calling your attention is it -- there are in our system, there are limitations upon the degree of cooperativeness on both sides. It's not just that the arrested person has under the Constitution, a privilege against self-incrimination, it is also that the state, when it assumes an adversary position even before that time, takes advantage of certain reticences, shall I say with --
Gary K. Nelson: Yes.
Abe Fortas: -- respect to disclosure --
Gary K. Nelson: Yes.
Abe Fortas: -- to the accused (Voice Overlap) --
Gary K. Nelson: Surely, it does. But there is no compulsion. In fact, the compulsion is to the contrary on the defense side to cooperate, whereas the -- there is complete compulsion at least by my interpretation of the law for the prosecutor to do as much, if it's available to him, to show that the defendant's innocent or prove he's guilty.
Abe Fortas: Well, I think we have established in this colloquy that it --
Gary K. Nelson: It doesn't always work that --
Abe Fortas: -- say complete is a little bit of an overstatement.
Gary K. Nelson: It doesn't always work that way. I'm sure that's the case. But this -- here again is another point that I emphasize, this is no reason, I don't think for a constitutional rule which would in effect take care of what I consider to be the exceptions to the rule rather than the general practice. I might just say, since I notice that my time is about up, counsel made a statement to the effect, in answer to a question of one of the Justices -- I forget which one, something about that -- why Miranda talked that, “Maybe he was raised to tell the truth through our society, you are raised to tell the truth and respect authority.” This brings another thing into play, I believe, which is vitally important, and the prosecutors in my state consider it so. That if in fact, you either have counsel or you don't, and it thereby seriously circumscribes interrogation and confession, you eliminate an early part of one of the most important principles, hopefully, in our criminal law. And that is not just to convict, not just to deter, not just to put somebody away, but to rehabilitate and at the earliest possible moment. And I don't have that many personal experiences, so (Inaudible) -- we had a meeting with the prosecutors in our state and many of the cases involving confessions in pre-trial interrogation where the cases were -- whether a man has at least admitted he has done something wrong or cases where the defendants were much more susceptible to rehabilitation at this stage. If you foreclose this, then you develop an attitude in the police officers, you take the personal attitude away. Many a hardened police officer, who needs -- developed a case of tremendous circumstantial evidence against a man, and yet the man sits there and keeps telling him “I didn't do it,” he is going to wonder. There's a personal factor there. He is going to wonder, “Why doesn't this man confess? Why doesn't he say something about doing it?” Even assuming now arguendo that it's not coercion that we've -- I have no argument that whatever is considered coercion, whether it's subtle or otherwise, should not be used. But assuming the interrogation is good, except for that, he is going to wonder, and maybe he is going to go out and examine that eyewitness who saw him at 2 o'clock in the morning under a dark street light and examine this other evidence because he wonders that personal element, he ought to confess. Here is all the evidence. It's a prima facie case. This is wiped out completely if you terribly circumscribed this particular pre-trial invest -- this (Inaudible) -- personal element is out, and he can say, “Well, I got the evidence. Maybe he's guilty, maybe he's not. I didn't talk to him. I don't know how he acts or to be -- how he turns up.” And I think its defendants could be heard as much as the -- as the prosecution.
Earl Warren: General Taylor.
Telford Taylor: Mr. Chief Justice, Members of the Court. The State of New York is appearing not only in the present case, Miranda case, but in the ensuing four cases that have been scheduled for consecutive arguments in which these problems of the right to the assistance of counsel are raised. I think the state has appeared here as amicus on numerous previous occasions when there has been a constitutional question in the general field of criminal procedure. The nature of our interest is stated in the opening pages of the brief and I do not believe that I need to elaborate that orally. Excuse me -- I should add, the brief has been circulated to the other states and has been joined by something over half -- I think about 27 other states, as well as Puerto Rico and Virgin Islands. Now, I will try to say what I have to say in less than the allotted time. And my task, its brevity is the easier because of some things I might otherwise say, I think will be said much better by others. And I also try to say a few things that, as I read the briefs, no one else is going to say or at least say in the same manner. The factor common to all five of these cases is that a confession as received in evidence which was taken when counsel were not present and when there had been no waiver of counsel. And therefore a contention that runs commonly through all five of them, that is the one that emerged I think most clearly and that's Mr. Justice Black's question as to whether this is a matter of constitutional dimension under the Fifth Amendment, or for that matter the Sixth, or the Due Process Clause.
Hugo L. Black: Can I ask you --
Telford Taylor: And they firmly state --
Hugo L. Black: May I ask you if this --
Telford Taylor: Pardon?
Hugo L. Black: You said “one thing common.” Is there another thing common as to where they were when the confessions were made?
Telford Taylor: Well, the case is -- well, they're all in detention, that's also --
Hugo L. Black: All what?
Telford Taylor: All in the -- in a state of detention, yes sir. Otherwise than that, there is quite a spectrum of circumstances that these cases reveal. The -- of the surrounding circumstances are not uniform. Now, may I just state what the thrust of our position is very briefly before indicating likewise its limits and why we are taking this position? Our contention is that insofar as these cases present a constitutional claim that a valid confession cannot be taken unless counsel is present or has been waived, that that claim in constitutional terms in the constitutional dimension is not sound. In other words, Justice Black's question we would answer in the negative. The Fifth Amendment cannot be, should not be read as requiring counsel to be present at the time the confession is taken. I will come to my reasons for that very presently. Our secondary position is that if the court should decide to enunciate a rule of that sort in constitutional terms or other new rules pertaining to the validity of pre-arraignment confessions, those should not be applied retroactively but should be prospective only. Now, before speaking in support of those two positions and I intend to spend most of my time on the first one, may I make clear the limits of our position here and what we are not saying, because I think this is of almost equal importance. We are not taking any position for either affirmance or reversal of any of these five cases. That is because all five of them, as we see it, involve problems or possible problems that go beyond the limits of our contention here. In the Miranda case, its just been argued, there is obvious to this -- division of opinion about the characteristics of the defendant, about whether the warning that Mr. Justice Fortas' questions were directed to, was given at a meaningful stage, what the significance of that warning is in legal terms. The other five cases involve questions of trial procedure in which we are not presently interested. They also, two of them involve a period of long detention from which counsel are making arguments derived from the McNabb-Mallory principles. We are not taking a position on those matters and therefore we could not say that in any one of these five cases we are supporting an affirmance or reversal. Secondly, may I make quite clear that we are not saying that new rules about requiring counsel to be present when an inter -- whether an investigation is taken, interrogation is made or a confession taken, we are not saying that such rules are necessarily unwise, without merit. We say that these are not matters of constitutional dimension. But we do not say that they might not be very wise rules to adopt. In fact, we are saying that this whole problem of the assistance of counsel at the pre-arraignment stage can we think be more appropriately and perhaps better dealt with in the legislative dimension and in the area of judicial policy rather than on purely constitutional terms. Now, of course, insofar as we say there's no constitutional basis here, our position cuts against the defendants. But as I repeat, we are not taking a position against such rules found in other ways, through legislative means, through judicial policy, or otherwise. Now, may it please the Court, the inclusion of these five cases, one federal case, the Westover case, Number 761, I think underlines this distinction that I have been endeavoring to state, and it also discloses the one respect in which I think our position departs from that which taken by the Solicitor General. As a federal case, this being a confession taken by federal agents introduced in evidence in a federal prosecution, I would suppose that the Westover case is susceptible of disposition in non-constitutional terms under this Court's federal supervisory jurisdiction, as enunciated in the McNabb-Mallory cases and that general line of authority. As I read the Solicitor General's brief, however, he is saying not only that the Constitution does not raise a requirement of the presence of counsel, but is also saying that such a rule should not be laid down by this Court as a matter of judicial policy in the way it was done in McNabb and Mallory. Our position does not extend to that second step. We do not take any position one way or the other on it. I think it entirely appropriate to say though that that would be a dimension in which we would consider this Court might very appropriately deal with the matter. One further thing on --
Abe Fortas: Can we do this with respect -- I beg your pardon, can we do that with respect to the states?
Telford Taylor: No, I -- no, Mr. Justice Fortas. I was pointing out that the Westover case brings that --
Abe Fortas: I understand that.
Telford Taylor: It's only in the Westover case that you can do that.
Abe Fortas: I understand that. So what you're saying is that we might lay down such a rule, some way, somehow, short of a constitutional basis --
Telford Taylor: Quite right.
Abe Fortas: -- for the federal courts and leave the states alone. It's what it comes down to.
Telford Taylor: Well, that's correct. The states are, of course, affected only by the constitutional dimension. The federal courts are subject to a broader range of review. I might add that in New York our own Court of Appeals has noted and acted upon this very distinction between decisions in the constitutional dimensions and considered -- and decisions in the domain of judicial policy.
Abe Fortas: What's the difference between this problem, in those terms and the problem that this Court handled in Gideon, problem of the right to counsel?
Telford Taylor: Well, if Your Honor is asking whether -- what the reasons for drawing the distinction between the trial stage and the pre-trial stage may be --
Abe Fortas: In -- yes, in the terms of what you are discussing. In other words, would New York State have taken the position that Gideon was wrongly decided?
Telford Taylor: Wrongly decided? No. And indeed, in New York State, this would be treated now as a matter of constitutional requirement. There's no question about that in my mind. But in the (Voice Overlap) --
Abe Fortas: (Inaudible)
Telford Taylor: In the dimension we're talking about, that is the pre-arraignment right to counsel. New York State held, prior to Escobedo, Mr. Justice Fortas, that whereas in Escobedo, there was an interference by the police authorities with the access of counsel to his client. That this was in the constitutional dimension, a violation of the defendant's rights. This case is cited with approval in the Escobedo decision. Just last year, it went further than that in the Court of Appeals and held that if there is a telephone call from counsel to the police authorities asking that there'd be no more questioning of the client, that any questioning that takes place after that cannot result in admissible admissions or confessions. But when the further question was raised in a case where counsel arrived at the station while a confession was being taken, the state made the contention that that part of the confession that took place before counsel arrived could be admitted and not the latter part.
Abe Fortas: General, I don't want to take --
Telford Taylor: The court --
Abe Fortas: -- any more of your time. I just want to say that I think the problem is whether it's not too late in the day to make that kind of a distinction. I'm asking the question, that is to say that once this Court has made the rulings that it has made in Gideon and Escobedo, I wonder if it's still much availed to argue that we ought to draw the kind of line that you're suggesting here?
Telford Taylor: Well, that brings me back to Mr. Justice Black's question and its relation to the ones you have been putting, Mr. Justice Fortas. And that is whether there is anything in the Constitution, either in the Sixth Amendment Assistance of Counsel Clause, or in the Due Process Clause, or in the protection against self-incrimination, whether any of those clauses together or conjointly should be read as requiring counsel in the pre-arraignment stage. Now it seems to me that if one is going to approach that question, one must enunciate a constitutional theory. Are we looking to history and original meaning of the Constitution or are we looking to contemporary standards? Is the Constitution to be treated as fluid with different and perhaps more rigorous meanings obtained by common consent at a later time, or are we to look to the original understandings, it has been called? Now, I suggest, with all respect, Mr. Justice Fortas, that in those terms it's very difficult to support the contentions being made here and the situation is quite different from Gideon, quite different. I forget the exact number of states that already were furnishing counsel in all criminal trials at the time of Gideon, but my recollection is that there wasn't more than a handful that weren't already doing this as a matter of state practice. Therefore, one had a very broad practice and consensus in the states on this very point. The same thing, if I may say so, was true in the Mapp case, to a lesser extent. In Mapp, you had about half the states that were applying the exclusionary rule and the trend was solidly in that direction. California had changed its view between Wolf and Mapp so that in both of these situations you had a solid basis in practical experience in the states and really, your decision was not revolutionary in those terms. But, in the dimension that we're now talking about, I don't know of a single state that presently excludes confessions that are taken pre-arraignment in the absence of counsel. I don't think there is such a jurisdiction.
Earl Warren: But I -- doesn't -- isn't it a fact that most of the states have a regulation that the prisoner shall be taken forthwith to a -- before a magistrate and there advised of his rights and so forth? And doesn't practically every state in the Union have a clause preventing people from being compelled to testify against themselves?
Telford Taylor: Indeed that is so, Mr. Chief Justice, yes.
Earl Warren: And thus -- so in that respect we're not much different to the Gideon, are we?
Telford Taylor: Well --
Earl Warren: They weren't -- there're just an awful lot of states that weren't giving counsel up to the time of Gideon. They had a rule on it, maybe, but they weren't according counsel to them?
Telford Taylor: My understanding is that at the time of Gideon, all but a very few states were indeed according full right of counsel at the trial stage which is what Gideon relate it to. And what I am saying is that we have no such basis in precedent and established practice when we are coming to the pre-arraignment stage nor do we have --
Abe Fortas: (Voice Overlap) constitutional doctrine. That's something that indicates wisdom. But that's not the same thing as saying that that is -- that that's not addressed to the question on the historical interpretation of the Constitution.
Telford Taylor: No, indeed. On the basis of historical interpretation, I think one would be hard-put to it to find any basis for finding the right to counsel at the pre-arraignment stage much less the right to be furnished counsel if you are indigent. And therefore it seems to me the stronger arguments for the claim advanced here is not the historical basis, but the common consensus basis. And it is on that basis that I was suggesting, Mr. Justice Fortas, that we -- we don't have the Gideon situation here at all. This Court is being asked to enunciate a rule for which there is no basis in the prevalent practice.
Abe Fortas: (Inaudible) Gideon there was no claim made that there was -- the result it achieved -- arrived at in Gideon was based on an historical interpretation of the Constitution. It was based upon a reinterpretation of the general constitutional guarantees.
Telford Taylor: And for that reinterpretation, there was abundant support in what one could see around one.
Abe Fortas: Yes.
Telford Taylor: And a commonly accepted view that this was a very desirable thing. We don't have that here. Thank you, Mr. Chief Justice.
Earl Warren: General, you have -- you haven't gotten to your second point, and there are only two or three minutes until closing time. Would you mind addressing yourself to that on the question of retroactivity?
Telford Taylor: On retroactivity? Well actually, Mr. Chief Justice, that point flows, I would think as a matter of logic, from our first proposition if that be accepted. If as we see it, this is not a constitutional claim based on an original understanding, if this is a matter that will be evolved from contemporary practice and changing standards, why then, it seems to me that to apply such a rule retroactively presents considerable conceptual difficulties. And I find no conceptual difficulty in a prospective application. The court has confronted this now twice in Linkletter and Tehan. We have set out in our brief the reasons why it seems to us the considerations the court went on there are applicable here. I might say also, that if we are to hope for legislative progress and for action within the states by their own courts, why a principle of retroactivity may be a damper on change and improvement rather than a stimulus to it. This would tend to freeze things and make people reluctant to develop new practices if everything else has to be unwound going all the way back to the beginning to make the new practice prevail.
Earl Warren: Very well. We'll adjourn.